Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 1 of 8 PageID 14




                      EXHIBIT A
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 2 of 8 PageID 15
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 3 of 8 PageID 16
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 4 of 8 PageID 17
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 5 of 8 PageID 18
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 6 of 8 PageID 19
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 7 of 8 PageID 20
Case 8:20-cv-00724-CEH-CPT Document 1-1 Filed 03/27/20 Page 8 of 8 PageID 21
